DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/26/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. 20190296099 (Lee).

    PNG
    media_image1.png
    420
    608
    media_image1.png
    Greyscale


Regarding clam 1, figs. 1 and 5 of Lee discloses a display substrate having a display area and a peripheral area, comprising: 
a base substrate 100; 
a plurality of light emitting elements 300 on the base substrate and in the display area; 
an encapsulating layer 430 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; 
an insulating layer 107 between the encapsulating layer 430 and the base substrate 100; 
a first barrier wall 123 in the peripheral area and on a side of the insulating layer 107 away from the base substrate 100, the first barrier wall 123 forming a first enclosure substantially surrounding a first area 3A; and 
a crack prevention layer 420 (this is necessary a crack prevention layer as it provide structural support making bigger thickness and prevent cracking as oppose to a case without layer 420) in an angled space (left and right sides of 123, each is an angle space of 123) between a lateral side of the first barrier wall 123 and a surface of the insulating layer 107.

Regarding claim 2, fig. 5 of Lee discloses wherein the first barrier wall 123 comprises a first lower portion 123a in contact with the insulating layer and a first upper portion 123b on a side of the first lower portion away from the insulating layer; an orthographic projection of the first upper portion 123b on the base substrate covers an orthographic projection of the first lower portion 123a on the base substrate, a first lateral side (left side) of the first lower portion forms a first angled space with a surface of the insulating layer; a second lateral side (right side) of the first lower portion forms a second angled space with the surface of the insulating layer; and the crack prevention layer 420 comprises a first crack prevention sub-layer in the first angled space and a second crack prevention sub-layer in the second angled space (see fig. 5 of Lee showing 420 on left and right sides of 123).

Regarding claim 3, fig. 5 of Lee discloses the first crack prevention sub-layer
 
Regarding claim 4, fig. 5 of Lee disclose wherein a side of the first upper portion (left angle side of 123b) away from the base substrate is wider than a side (bottom side of 123b) of the first upper portion closer to the base substrate; and a side (left angle side of 123a) of the first lower portion away from the base substrate is wider than a side (bottom side) of the first lower portion closer to the base substrate.

    PNG
    media_image2.png
    424
    637
    media_image2.png
    Greyscale

Regarding claim 5, fig. 5 of Lee discloses wherein a cross-section of the first barrier wall along a plane perpendicular to the insulating layer along a direction from the first lateral side to the second lateral side has a substantially inverted trapezoidal shape (applicant did not specify relative what reference point).

Regarding claim 6, fig. 5 of Lee discloses wherein the first lower portion 123a, the first crack prevention sub-layer (left side of 420 on left side of 123a), and the second crack prevention sub-layer (right side of 420 on left side of 123a) together forms a structure having a side away (top side surface of 123a) from the base substrate narrower than a side (bottom side of 123a) closer to the base substrate.


    PNG
    media_image3.png
    565
    1309
    media_image3.png
    Greyscale


Regarding claim 7, fig. 5 of Lee (as labeled by examiner above) discloses wherein a height of the first crack prevention sub-layer relative to the surface of the insulating layer is no more than half of a height of the first barrier wall relative to the surface of the insulating layer; and a height of the second crack prevention sub-layer relative to the surface of the insulating layer is no more than half of  a height of the first barrier wall relative to the surface of the insulating layer.

Regarding claim 9, fig. 5 of Lee discloses further comprising an inorganic blocking layer 410 covering the first barrier wall and the crack prevention layer; wherein the inorganic blocking layer is limited in the peripheral area (upper and side peripheral area); and the inorganic blocking layer 410 is in direct contact with the first barrier wall 123, the crack prevention layer 420, and the insulating layer 107.

Regarding claim 10, fig. 5 of Lee discloses wherein the inorganic blocking layer completely covers, without cracks, lateral sides of a structure formed by the first barrier wall and the crack prevention layer together.

Regarding claim 11, fig. 5 of Lee discloses further comprising an organic material layer (as labeled by examiner above) on a side of the inorganic blocking layer 410 away from the base substrate, isolated into discontinued portions by lateral sides (as 123 goes around the DA and has laterals sides around the DA) of the first barrier wall.

Regarding claim 12, fig. 5 of Lee discloses wherein at least one inorganic sub-layer of the encapsulating layer (see portion of 430 above 300 to right of fig. 5) extends from the display area into the peripheral area; and the at least one inorganic sub-layer of the encapsulating layer is on a side of the inorganic blocking layer away from the base substrate.

Regarding claim 13, fig. 5 of Lee discloses wherein the at least one inorganic sub-layer of the encapsulating layer completely covers, without cracks, a portion of the inorganic blocking layer covering the lateral sides of a structure formed by the first barrier wall and the crack prevention layer together.

Regard claim 14, fig. 5 of Lee discloses further comprising a second barrier wall 121 in the peripheral area and on a side of the insulating layer away from the base substrate, the second barrier wall forming a second enclosure substantially surrounding a second area 1A.

    PNG
    media_image4.png
    575
    707
    media_image4.png
    Greyscale


Regarding claim 15, fig. 5 of Lee discloses wherein the first enclosure substantially surrounds a window region(as labeled by examiner above – opening between 10 and 20) of the display substrate; and the display substrate has an aperture (opening between 10a and 20a) extending through the window region for installing an accessory (portion of 111 in window is accessory) therein.

Regarding claim 16, fig. 1 of Lee discloses a display apparatus, comprising the display substrate of claim 1, and one or more integrated circuits 30 connected to the display substrate.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 8, Lee discloses claim 1, but does not disclose wherein the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material.
 However, it would have been obvious to one of ordinary skill in the art to use the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material in order to meeting the applicant design and processing needs.
Note that although Lee does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829